Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

. 
Status of Claims
	Claims 1-7,9,10,12-14,16,17,23,26,27,30,32, and 33 are pending in the application. Claims 8,11,18-22,24,25,28,29 and 31 are canceled.  Claims 16,17,23,26,27,30,32 and 33 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1-7,9,10, and 12-14 have been examined to the extent they read on the elected subject matter of record.





Maintained Rejections
	Applicant's arguments filed February 23, 2022 are acknowledged and have been fully considered.  
	The rejection of claims 1-7, 9, 10, and 12-14 under 35 USC 103 as being obvious over Schnabel et al. (US PG Publication 2015/0157012 A1) in view of Cambridge University Press (www.sciencedaily.com/releases/2019/09/190911113023.htm ) is maintained for the reasons set forth below. 


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims 1-7, 9, 10, and 12-14 are rejected under 35 USC 103 as being obvious over Schnabel et al. (US PG Publication 2015/0157012 A1) in view of Cambridge University Press (www.sciencedaily.com/releases/2019/09/190911113023.htm ).


Applicant’s Invention

Applicant claims a composition comprising an effective amount of an acidic herbicide, an effective amount of a borate, and an aqueous solvent, wherein the effective amount of the borate reduces the volatility of the acidic herbicide and wherein the pH of the composition is greater than 5.



Determination of the scope and the content of the prior art
(MPEP 2141.01)

Schnabel et al. teach an aqueous composition comprising at least 200 
g/l of an anionic pesticide and at least 50 g/l of an inorganic base.  It further relates to a method for preparing the composition comprising the step of contacting the anionic pesticide and the inorganic base (abstract and [0089]). Typically, the anionic pesticide and the base are dissolved in the aqueous composition.  Preferably, all components of the composition are dissolved in the aqueous solution ([0004]).   The term "pesticide" within the meaning of the invention states that one or more compounds can be selected from the group consisting of fungicides, insecticides, nematicides, herbicide and/or safener or growth regulator, preferably from the group consisting of fungicides, insecticides or herbicides, most preferably from the group consisting of herbicides.  Also, mixtures of pesticides of two or more the aforementioned classes can be used ([0005]).  Suitable anionic pesticides are herbicides, which comprise a carboxylic, thiocarbonic, sulfonic, sulfinic, thiosulfonic or phosphorous acid group, especially a carboxylic acid group.  Examples are aromatic acid herbicides such as benzoic acid herbicides, such as diflufenzopyr, naptalam, chloramben, and dicamba ([0011-0012]).  In a preferred embodiment, Schnabel et al. teach that dicamba is preferred ([0019]).  Various dicamba salts may be used, such as dicamba sodium, dicamba dimethylamine, dicamba diglyclolamine ([0020]).  Schnabel et al. teach that the aqueous composition may comprise additional pesticides in addition to dicamba wherein preferred additional pesticides are herbicides ([0045]).  Typically, the inorganic base contains at least one inorganic base.  Examples for inorganic bases are a carbonate, a phosphate, a hydroxide, a silicate, a borate, an oxide, or mixtures thereof potassium, sodium or calcium borates ([0060]).  The composition may comprise auxiliaries.  Examples for suitable auxiliaries are solvents, liquid carriers, surfactants, dispersants, emulsifiers, wetters, adjuvants, solubilizers, penetration enhancers, protective colloids, adhesion agents, thickeners, humectants, repellents, attractants, feeding stimulants, compatibilizers, bactericides, anti-freezing agents, anti-foaming agents, colorants, tackifiers and binders ([0081 and 0087]).  Suitable solvents and liquid carriers are organic solvents, such as alcohols, e.g. ethanol, propanol, butanol, benzylalcohol, cyclohexanol; glycols ([0082]).  Schnabel et al. teach that the rates of application of the active compound are from 0.0001 to 3.0, preferably 0.01 to 1.0 kg/ha of active substance (a.s.), depending on the control target, the season, the target plants and the growth stage ([01114]). When employed in plant protection, the amounts of active substances applied are, depending on the kind of effect desired, from 0.001 to 2 kg per 
ha, preferably from 0.005 to 2 kg per ha, more preferably from 0.05 to 0.9 kg 
per ha, in particular from 0.1 to 0.75 kg per ha.  In treatment of plant propagation materials such as seeds, e. g. by dusting, coating or drenching seed, amounts of active substance of from 0.1 to 1000 g, preferably from 1 to 1000 g, more preferably from 1 to 100 g and most preferably from 5 to 100 g, per 100 kilogram of plant propagation material (preferably seed) are generally required ([0116]).  Schnabel et al. teach that usually, the agrochemical composition is made up with water, buffer, and/or further auxiliaries to the desired application concentration and the ready-to-use spray liquor or the agrochemical composition according to the invention is thus obtained.  Usually, 20 to 2000 liters, preferably 50 to 400 liters, of the ready-to-use spray liquor are applied per hectare of agricultural useful area ([0118]).  Lastly, Schnabel et al. teach that an advantage of the invention is that the volatility of pesticides (e.g. auxin herbicides like dicamba, or 2, 4-D) is reduced ([0119]).
    
   With regards to the use of the transitional phrase “consisting essentially of” in claim 12, the Examiner notes that according to the M.P.E.P, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52,190 USPQ 461, 463 (CCPA 1976) “A consisting essentially of’ claim occupies a middle ground between closed claims that are written in a consisting of format and fully open claims that are drafted in a comprising’ format.” PPG Industries v.Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir.1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569,224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7USPQ2d 1097 (Fed. Cir. 1988).   For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48USPQ2d at 1355.



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One  difference between the invention of the instant application and that of Schnabel et al. is that Schnabel et al. do not expressly teach that the effective amount of potassium borate is less than 30 grams per liter (limitation of instant claim 3).  Schnabel et al. do teach at least 50 g/l of an inorganic base which is more than the claimed amount.  However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts depending on the desired result and plant species. Determining optimal concentrations of the herbicidal composition components is routine experimentation and is readily practiced by one of ordinary skill.  

       A second difference between the invention of the instant application and that of Schnabel et al. is that Schnabel et al. do not expressly teach that the pH of the composition is greater than 5 (limitation of instant claim 1).  However, according to Cambridge University Press, the EPA, as of September 2019, requires new dicamba formulations registered for dicamba-resistant crops to have a pH of 5.0 or higher because of volatility and off-target damage concerns.

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Schnabel et al. and Cambridge University Press to arrive at a composition comprising less than 30 grams per liter of potassium borate wherein the pH of the composition is greater than 5  . Cambridge University Press teaches that dicamba formulations registered for dicamba-resistant crops should have a pH of 5.0 or higher because of volatility and off-target damage concerns.

 From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).












Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on February 23, 2022, with respect to the rejection of claims 1-7, 9, 10, and 12-14 under 35 USC 103 as being obvious over Schnabel et al. (US PG Publication 2015/0157012 A1) in view of Cambridge University Press (www.sciencedaily.com/releases/2019/09/190911113023.htm )   have been fully considered but they are not persuasive.  First, Applicant argues that nothing in either Schnabel or the Press Release teaches or suggests the remarkable advantages of using a borate in the recited composition.  In contrast to Schnabel and the Press Release, Applicant argues that the Examples of the present application provide substantial evidence to establish that the borate reduces plant injury when used in combination with an acidic herbicide like dicamba while simultaneously providing a key nutrient for plant growth and development. However, the Examiner is not persuaded by Applicant’s argument.  In response to applicant's argument that nothing in either Schnabel or the Press Release teaches or suggests the remarkable advantages of using a borate in the recited composition, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further, Applicant is arguing limitations which are not claimed. 

 “VI. ARGUING LIMITATIONS WHICH ARE NOT CLAIMED
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which Constantv. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parteMcCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since "although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal."). MPEP 2145


Secondly, Applicant argues that the Examiner additionally acknowledges that Schnabel fails to teach or suggest a composition comprising less than 30 g/l of potassium borate but concludes that one of ordinary skill in the art could arrive at the invention through routine experimentation and that Schnabel teaches that its composition should include at least 50 g/l of inorganic base. In contrast to the contention put forth in the Office Action, Applicant argues that the difference between the claimed invention and the teaching of the prior it is not one of optimization. Those of ordinary skill in the art would need to reject the teachings of Schnabel to arrive at the claimed invention. However, the Examiner is not persuaded by Applicant’s arguments. Paragraph 0065 of the instant specification which applicant cites to indicate “at least 50 g/l of inorganic base”, but also cites “In case more than one base is present in the composition, the aforementioned amounts refer to the sum of all bases.” Therefore, if other bases are used in addition to borate the amount of borate can be reduced to lower than 50 g/l. Therefore, the prior art does not teach away from a composition that comprises less than 30g/l of borate but only suggests that if that amount of borate is 
    Lastly, Applicant argues that there is nothing within either Schnabel or the Press release that teaches or suggests using a borate at a low concentration would reduce plant injury. Applicant argues that the Examples demonstrate a statistically significant reduction in plant injury at concentrations as low as 0.0125 M and that those of ordinary skill could not have reasonably expected such benefit when the prior art expressly warns against the use of such low concentrations and fails to teach or suggest that a borate can significantly reduce crop injury.  However, the Examiner is not persuaded by Applicant’s argument because Applicant is arguing limitations which are not claimed. 

 “VI. ARGUING LIMITATIONS WHICH ARE NOT CLAIMED
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constantv. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parteMcCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since "although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal."). MPEP 2145




.
































Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/ALI SOROUSH/Primary Examiner, Art Unit 1617